      Case 1:19-cv-03800-JPO-GWG Document 146 Filed 07/21/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
BRIAN LA BELLE,                                                :

                                                             :     ORDER
                          Plaintiff,
                                                             :     19 Civ. 3800 (JPO) (GWG)
        -v.-

                                                             :
BARCLAYS CAPITAL INC.,
                                                             :

                           Defendant.                          :
---------------------------------------------------------------X
GABRIEL W. GORENSTEIN, United States Magistrate Judge

        Plaintiff has moved to amend his complaint, and defendant opposes this motion. See
Letter from Steven Barentzen, filed June 22, 2021 (Docket # 135) (“Pl. Mem.”); Memorandum
of Law in Opposition, filed July 6, 2021 (Docket # 142) (“Def. Mem.”); Reply Memorandum of
Law in Support, filed July 13, 2021 (Docket # 145) (“Reply Mem.”).

        The proposed amendment changes just four paragraphs of plaintiff’s complaint, adding
allegations that plaintiff reported to Barclays that “he and his team had not been provided firm
issued devices, and as a result had been using their personal devices to perform work for
Barclays,” and that “Barclays . . . repeatedly failed to address Plaintiff’s disclosure that he and
his team had been forced to used [sic] their personal devices to conduct business . . . thereby
permitting Barclays employees to directly contact Plaintiff during his MBL without detection.”
Proposed Amended Complaint, annexed as Exh. A to Pl. Mem., ¶¶ 23, 34.

         A motion to amend is ordinarily governed by Fed. R. Civ. P. 15, which provides that a
court “should freely give leave [to amend] when justice so requires.” Fed. R. Civ. P. 15(a)(2).
The decision to grant or deny leave to amend under Rule 15(a)(2) is within the trial court’s
discretion. See Zenith Radio Corp. v. Hazeltine Research, Inc., 401 U.S. 321, 330 (1971). The
court may deny leave to amend for “good reason,” which normally involves an analysis of the
four factors articulated in Foman v. Davis, 371 U.S. 178, 182 (1962): undue delay, bad faith,
futility of amendment, or undue prejudice to the opposing party. See McCarthy v. Dun &
Bradstreet Corp., 482 F.3d 184, 200 (2d Cir. 2007) (citing Foman, 371 U.S. at 182). Where, as
here, a scheduling order has been entered that limits the time to amend the pleadings, see Civil
Case Management Plan and Scheduling Order, filed August 6, 2019 (Docket # 20), “the lenient
standard under Rule 15(a) . . . must be balanced against the requirement under Rule 16(b) that
the Court’s scheduling order ‘shall not be modified except upon a showing of good cause.’”
Grochowski v. Phoenix Constr., 318 F.3d 80, 86 (2d Cir. 2003) (quoting Fed. R. Civ. P. 16(b)).
The “good cause” inquiry turns on the diligence of the party seeking to modify the scheduling
order. See Parker v. Columbia Pictures Indus., 204 F.3d 326, 340 (2d Cir. 2000). Nonetheless,
     Case 1:19-cv-03800-JPO-GWG Document 146 Filed 07/21/21 Page 2 of 2




as we have previously explained, the Court has discretion to apply the more liberal standard that
applies to motions to amend under Fed. R. Civ. P. 15 rather than the more exacting standard that
applies to extending a deadline set under Fed. R. Civ. P. 16. See Fresh Del Monte Produce, Inc.
v. Del Monte Foods, Inc., 304 F.R.D. 170, 176 (S.D.N.Y. 2014).

       Defendant raises two objections to plaintiff’s amendment: 1) the motion should be denied
because plaintiff has not shown good cause, see Def. Mem. at 3-6, and 2) the motion should be
denied because of plaintiff’s undue delay and the undue prejudice it will cause Barclays, id. at 6-
9. The prejudice identified by Barclays consists of expected “additional expansive written
discovery directed to Barclays and various individuals, resulting in further discovery disputes,
and the absolutely necessary re-opening of Plaintiff’s deposition to address Plaintiff’s new legal
theory,” along with additional delay of the litigation and associated expense to Barclays. Id. at
8-9. Plaintiff justifies his late amendment by stating that “it was not until discovery that Plaintiff
learned of Defendant’s response — or more accurately lack thereof — to this protected
disclosure,” Reply Mem. at 3, and argues that defendant has failed to identify any meaningful
prejudice, id. at 6.

         While plaintiff’s diligence argument is bareboned, in light of the minimal changes that
plaintiff’s amendment entails the Court exercises its discretion to apply the less exacting Rule 15
standard. See Fresh Del Monte Produce, 304 F.R.D. at 176. Under that standard, “delay alone
. . . usually does not warrant denial of leave to amend.” State Farm Ins. Companies v. Kop-Coat,
Inc., 183 F. App’x 36, 38 (2d Cir. 2006) (citing Rachman Bag Co. v. Liberty Mut. Ins. Co., 46
F.3d 230, 234-35 (2d Cir. 1995)). As to prejudice, the Court finds that defendant’s arguments do
not show anything more than minimal prejudice as long as conditions are attached to the grant of
the motion to amend that would spare Barclays from responding to burdensome discovery
requests. As we have noted, mere “allegations that an amendment will require the expenditure of
additional time, effort, or money do not themselves constitute undue prejudice.” Fresh Del
Monte Produce, 304 F.R.D. at 174 (punctuation omitted).

        Plaintiff may file his proposed amended complaint by July 23, 2021. However, in light
of the late stage of this case and plaintiff’s relatively thin argument as to his own diligence,
plaintiff may not make any new written discovery requests as to the new allegations without
leave of the Court. Such leave is unlikely to be granted unless the burden to defendant is truly
minimal.

       SO ORDERED.

Dated: July 21, 2021
       New York, New York




                                                  2
